

 
 

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO CREDIT AGREEMENT




FOURTH AMENDMENT (the “Amendment”) entered into as of March 14, 2011 by and
between CPI AEROSTRUCTURES, INC. (the “Borrower”), and SOVEREIGN BANK (the
“Bank”).


WHEREAS, the Borrower and the Bank are parties to that Amended and Restated Loan
Agreement dated as of August 13, 2007, as amended by that First  Amendment dated
as of October 22, 2008, that Second Amendment dated as of July 7, 2009, and that
Third Amendment dated as of May 21, 2010,  as same may be hereafter amended and
modified (the “Agreement”); and


WHEREAS, the Borrower has requested that the Bank amend, and the Bank has agreed
to amend, certain provisions of the Agreement, subject to the terms and
conditions hereinafter set forth.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1. All capitalized terms used herein, unless otherwise defined herein, have the
same meanings provided therefor in the Agreement.


2. Subject to the terms and conditions hereof, the Agreement is hereby amended
as follows:


(A)           Section 6.3 is amended by deleting the language contained therein
and substituting the following therefor:


“6.3           Debt Service Coverage Ratio.   Commencing the fiscal quarter
ending on December 31, 2009 and the end of each fiscal quarter thereafter, for
the preceding four fiscal quarters then-ended, a Debt Service Coverage Ratio of
1.50 to 1.0.  For purposes hereof, ‘Debt Service Coverage Ratio’ shall mean (i)
The sum of Earnings before Interest, Taxes, Depreciation and Amortization, plus
the 2010 Adjustment (defined below), minus Dividends minus unfinanced Capital
Expenditures, divided by (ii) the sum of scheduled principal and capital lease
payments plus Interest Expense; in each case as determined by GAAP consistently
applied.


“2010 Adjustment” shall mean (i) for the fiscal periods ending 3/31/11, 6/30/11
and 9/30/11, the amount of $4,500,000, and (ii) for all other fiscal periods,
the amount of $0.”


(B)           Except as amended herein, all other provisions of the Agreement
shall remain in full force and effect, and are hereby ratified.

 
 

--------------------------------------------------------------------------------

 



3.           The Bank and the Borrower agree that as of March 14, 2011, the
aggregate outstanding principal amount of:  (i) the Revolving Credit Loans as
evidenced by the Revolving Credit Note is $1,600,000 and interest has been paid
through April 1, 2011.


4.           The Borrower hereby represents and warrants to the Bank that:


(a)           Each and every of the representations and warranties set forth in
the Agreement is true as of the date hereof and with the same effect as though
made on the date hereof, and is hereby incorporated herein in full by reference
as if fully restated herein in its entirety; provided, however, that the
December 31, 2006 date in Section 3.1 of the Agreement shall be deemed to be
December 31, 2010, and the March 31, 2007 date in Section 3.1 of the Agreement
shall be deemed to be March 31, 2010.


(b)           No Default or Event of Default and no event or condition which,
with the giving of notice or lapse of time or both, would constitute such a
Default or Event of Default, now exists or would exist after giving effect to
this Amendment and the Waiver Letter of the Bank dated March 11, 2011.


(c)           There are no defenses or offsets to the Borrower's obligations
under the Agreement, the Notes or the Loan Documents or any of the other
agreements in favor of the Bank referred to in the Agreement.


5.           It is expressly understood and agreed that all collateral security
for the Loans and other extensions of credit set forth in the Agreement prior to
the amendment provided for herein is and shall continue to be collateral
security for the Loans and other extensions of credit provided in the Agreement
as herein amended, including (without limitation) Borrower’s obligations under
the Master Agreement, except those receivables sold in accordance with Section
7.7 of the Agreement as amended herein.  Without limiting the generality of the
foregoing, the Borrower hereby absolutely and unconditionally confirms that each
document and instrument executed by the Borrower pursuant to the Agreement
continues in full force and effect, is ratified and confirmed and is and shall
continue to be applicable to the Agreement (as herein amended).


6.           The amendments set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to or a waiver of any other term or
condition of the Agreement or any of the documents referred to therein, or (b)
prejudice any right or rights which the Bank may now have or may have in the
future under or in connection with the Agreement or any documents referred to
therein.  Whenever the Agreement is referred to in the Agreement or any of the
instruments, agreements or other documents or papers executed and delivered in
connection therewith, it shall be deemed to mean the Agreement as modified by
this Amendment.


7.           The Borrower agrees to pay on demand, and the Bank may charge any
deposit or loan account(s) of the Borrower, all expenses (including reasonable
attorney’s fees) incurred by the Bank in connection with the negotiation and
preparation of the Agreement as amended hereby.

 
 

--------------------------------------------------------------------------------

 



8.           This Amendment shall become effective on such date as all of the
following conditions shall be satisfied retroactive to the date hereof:


(a) The Bank shall have received four (4) executed, original counterparts of
this Amendment.


(b) The Bank shall have received payment of the fees and disbursements of the
Bank’s outside counsel with respect to this Amendment.


9.           This Amendment is dated as of the date set forth in the first
paragraph hereof and shall be effective (after satisfaction of the conditions
set forth in paragraph 8 above) on the date of execution by the Bank retroactive
to such date.


10.           This Amendment may be executed in counterparts, each of which
shall constitute an original, and each of which taken together shall constitute
one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.


CPI AEROSTRUCTURES, INC.


By:
/s/ Vincent Palazzolo
 
Vincent Palazzolo
 
Chief Financial Officer



SOVEREIGN BANK


By:
/s/ Christine Gerula
 
Christine Gerula
 
Senior Vice President




 
 

--------------------------------------------------------------------------------

 



